O’Neall, J.
dissenting. In this case I dissent from the judgment, on the ground that the return day of the writ is the day fixed by it for the appearance of the party defendants in court, and called in the notice endorsed on the writ, the return thereof. The return day being the first day of the term, according to our Acts, it follows that the whole term being regarded, in law, as one day, is to be regarded as the return day, and the computation of twelve months is to be begun from the expiration of the term to which the writ was returnable, and does not expire until the end of the second term succeeding the return; and hence it is said a year and a day must expire after the return. It simply means a day beyond the second term, and that occurring, the party is out of court.